United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-2555
                                     ___________

United States of America,                 *
                                          *
                    Appellee,             * Appeal from the United States
                                          * District Court for the Northern
      v.                                  * District of Iowa.
                                          *
James William Wiggins,                    *      [UNPUBLISHED]
                                          *
                    Appellant.            *
                                     ___________

                                Submitted: March 22, 2001

                                    Filed: March 26, 2001
                                     ___________

Before RICHARD S. ARNOLD, FAGG, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                          ___________

PER CURIAM.

       James William Wiggins appeals from the drug-related sentence imposed by the
district court. Wiggins contends the district court should have granted him a reduction
for acceptance of responsibility despite the application of an enhancement for
obstruction of justice. We disagree. In our view, the district court, having considered
the circumstances of Wiggins's flight between arraignment and sentencing, did not
commit clear error in denying the reduction. See United States of Honken, 184 F.3d
961, 968 (8th Cir.), cert. denied, 528 U.S. 1056 (1999); United States v. Shinder, 8
F.3d 633, 635 (8th Cir. 1993). We thus affirm Wiggins's sentence.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-